WR-82,975-01
                                                                                          COURT OF CRIMINAL APPEALS
                                                                                                          AUSTIN, TEXAS
                                      SCHAFFER LAW OFFICES                              Transmitted 4/21/2015 11:00:19 AM
                                                 NOT A PARTNERSHIP                        Accepted 4/21/2015 11:22:55 AM
                                              1301 McKINNEY, SUITE 3100                                    ABEL ACOSTA
                                                HOUSTON, TEXAS 77010
                                                                                                                   CLERK
Randy Schaffer, P.C.                                                                                  (713) 951-9555
     noguilt@swbell.net                                                                          FAX: (713) 951-9854
Josh Schaffer, P.L.L.C.                                                                      RECEIVED
                                                                                               www.schafferfirm.com
     josh@joshschafferlaw.com                                                         COURT OF CRIMINAL APPEALS
Joel Hayter                                                                                  4/21/2015
     joelhayterlaw@gmail.com                                                            ABEL ACOSTA, CLERK

        April 21, 2015

        Abel Acosta                                                       Via eFile
        Clerk of the Court of Criminal Appeals
        P.O. Box 12308
        Austin, Texas 78711

        Re:      Ex Parte Joseph Lee Flores
                 Case No. WR-82,975-01

        Dear Mr. Acosta:

        To avoid confusion, I would like to make the Court aware that I had filed Applicant’s Proposed
        Findings Of Fact And Conclusions Of Law with the Fort Bend County District Clerk’s Office on
        February 6, 2015 (C.R. 254). The trial court’s courtesy copy of that document was apparently
        refiled by the district clerk on March 17, 2015, and included in the Supplemental Clerk’s Record
        (Suppl. C.R. 2).

        Also, my affidavit that addresses the State’s laches claim is not contained in the index of the
        Supplemental Clerk’s Record but may be found on page 44 (Suppl. C.R. 44-45).

        Thank you for your assistance. Please contact me if you have any questions.

        Sincerely,


        /s/ Joel Hayter
        Joel Hayter

        JH/aw

        cc:      Jason Bennyhoff